Back to Form 8-K Exhibit 99.3 UNITED STATES DISTRICT COURT MIDDLE DISTRICT OF FLORIDA TAMPA DIVISION LEE P. ROSKY, derivatively, on behalf of WELLCARE HEALTH PLANS, INC., Plaintiff, -v- TODD S. FARHA, et al., Defendants, -and- WELLCARE HEALTH PLANS, INC., Nominal Defendant. No. 8:07-cv-1952-VMC-MAP (Consolidated) SUMMARY NOTICE OF PROPOSED PARTIAL SETTLEMENT OF DERIVATIVE ACTIONS TO: ALL HOLDERS OF WELLCARE HEALTH PLANS, INC. (“WELLCARE”) COMMON SHARES YOU ARE HEREBY NOTIFIED that Plaintiffs, who were and are WellCare Shareholders, the Independent Director Defendants, who are current and former directors of WellCare, and WellCare have entered into a partial settlement to resolve certain claims asserted in the action captioned above (the “Action”). The Stipulation of Partial Settlement is being entered into between Plaintiffs, the Independent Director Defendants and WellCare.The Stipulation does not affect in any way WellCare’s claims against the Officer Defendants.WellCare has determined that certain claims against the Officer Defendants have merit and it intends to pursue them on its own behalf.Upon approval by the Court of the Stipulation, all claims in the Action against the Independent Director Defendants will be dismissed and WellCare will be realigned as the plaintiff so that it can pursue certain claims against the Officer Defendants.For their legal services to WellCare, Plaintiffs’ counsel will petition the Court for a Fee Award. PLEASE BE FURTHER ADVISED that pursuant to a Court order, a hearing will be held on July 7, 2010, at 9:30 a.m., before the Honorable Virginia M. Hernandez Covington, Judge of the United States District Court for the Middle District of Florida, 801 North Florida Avenue, Tampa, FL, 33602, for the purpose of determining: (1) whether the proposed partial settlement of the Action, as set forth in the Stipulation of Partial Settlement on file with the Court, should be approved by the Court as fair, reasonable and adequate to WellCare and its Shareholders including Plaintiffs; (2) whether judgment should be entered, dismissing the claims in the Action with prejudice as against the Independent Director Defendants and WellCare and releasing the Released Parties as defined in the Stipulation of Partial Settlement; and (3) whether the negotiated attorney’s fees and expenses should be paid by WellCare. If you are a current shareholder of WellCare, your rights may be affected by the proposed settlement. If you currently own WellCare common shares, you may view the “Notice of Proposed Partial Settlement of Derivative Actions,” the Stipulation of Partial Settlement and certain other documents on WellCare’s website at http://www.WellCare.com. If you have any questions, you may also contact the following: Co-Lead Counsel for PlaintiffsMaya Saxena Joseph E. White, III Christopher S. Jones SAXENA WHITE P.A. 2424 North Federal Highway, Suite 257 Boca Raton, Florida 33431 Nadeem Faruqi FARUQI & FARUQI, LLP 369 Lexington Avenue, 10th Floor New York, New York 10017 and Emily C. Komlossy 3595 Sheridan Street, Suite #206 Hollywood, Florida 33021 James S. Notis GARDY & NOTIS, LLP 560Sylvan Avenue Englewood Cliffs, New Jersey 07632 Co-Liaison Counsel for PlaintiffsChris A. Barker BARKER, RODEMS & COOK, P.A. 400 North Ashley Drive, Suite 2100 Tampa, Florida 33602 Jonathan L. Alpert LAW OFFICES OF JONATHAN ALPERT 5920 River Terrace Tampa, Florida 33604 Patrick B. Calcutt CALCUTT & CALCUTT, P.A. 165 5th Ave. N.E. St. Petersburg, Florida 33701 2 Counsel for the Special Litigation Geoffrey R. Garinther, Esq. Committee of the Board of DirectorsVENABLE LLP of Nominal DefendantWellCare 575 7th Street, NW Health Plans, Inc.Washington, DC 20004 James A. Dunbar, Esq. Daniel P. Moylan, Esq. VENABLE LLP 210 West Pennsylvania Avenue, Suite 500 Towson, Maryland 21204 Lansing C. Scriven, Esq. LANSING C. SCRIVEN, P.A. 442 W. Kennedy Blvd., Suite 280 Tampa, Florida 33606 Counsel for Nominal Defendant Ronald S. Holliday WellCare Health Plans, Inc.S. Douglas Knox DLA PIPER 100 North Tampa St., Suite 2220 Tampa, Florida 33602 George Mernick, III HOGAN & HARTSON 555 Thirteenth Street NW Washington DC 20004-1109 Counsel for Defendants D. RobertKatherine Earle Yanes Graham, Regina Herzlinger, Kevin James E. Felman Hickey, Alif Hourani, Ruben Jose KYNES, MARMAN & FELMAN, PA King-Shaw, Jr., Christian Michalik100 S. Ashley Dr., Ste 1300 and Neal MoskowskiTampa, Florida 33601 J. Bradley Bennett Emma E. Kuntz BAKER BOTTS LLP 1229 Pennsylvania Avenue, N.W. Washington, DC 20004 Counsel for Defendant Paul L. BehrensLauren L. Valiente FOLEY & LARDNER LLP 100 North Tampa St., Ste. 2700 Tampa, Florida 33602 Nancy J. Sennett Michael P. Matthews FOLEY & LARDNER LLP 777 E. Wisconsin Ave. Milwaukee, Wisconsin 53202 3 Counsel for Defendant Todd S. Farha Thomas C. Newkirk Michael K. Lowman JENNER & BLOCK LLP 1099 New York Avenue, N.W. Washington, DC 20001 Douglas J. Titus, Jr. GEORGE & TITUS, PA 100 S. Ashley Dr., Ste. 1290 Tampa, Florida 22602 Howard S. Suskin JENNER & BLOCK LLP 353 North Clark Street Chicago, Illinois 60654-3456 Counsel for Defendant Thaddeus Bereday Keith E. Eggleton Dale R. Bish Pamela E. Glazner WILSON SONSINI GOODRICH & ROSATI,Professional Corporation 650 Page Mill Road Palo Alto, California 94304-1050 DO NOT TELEPHONE THE COURT REGARDING THIS NOTICE. Dated: April 28, 2010BY ORDER OF THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF FLORIDA 4
